                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Madjid Berd et al.,                            )
                                               )       ORDER
               Plaintiffs,                     )
                                               )
       vs.                                     )
                                               )
Paul De Bastos and Paul Real Estate,           )
Inc.,                                          )       Case No.: 1:16-cv-339
                                               )
               Defendants.                     )


       On motion by plaintiffs, the court extended the dispositive motion deadline until November

22, 2019. (Doc. No. 58).

        On its own motion, the court shall continue the final pretrial conference and jury trial in this

matter. The final pretrial conference scheduled for November 20, 2019, shall be rescheduled for

April 13, 2020, at 1:00 p.m. CDT by telephone. The court shall initiate the conference call. The

jury trial set for December 3, 2019, shall be rescheduled for April 27, 2020, at 9:00 a.m. in Bismarck

before Chief Judge Hovland. A nine (9) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 22nd day of October, 2019.

                                                       /s/ Charles S. Miller, Jr.
                                                       Charles S. Miller, Jr., Magistrate Judge
                                                       United States District Court
